Citation Nr: 0931762	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  98-02 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1954, and from September 1958 to December 1959.

The Board of Veterans' Appeals (Board) denied service 
connection for residuals 
of injuries to the back, neck and cervical spine in January 
1981.  By rating action dated in May 1996, the Department of 
Veterans Affairs (VA) Regional Office 
(RO) denied the claims for service connection for neck and 
back disabilities.  Correspondence from the Veteran received 
during the appeal period reasonably can be construed as a 
disagreement with that decision.  Following the submission of 
additional evidence, the RO concluded in an April 1997 rating 
decision that new and material evidence had not been 
received, and the claims continued to be denied.  The Veteran 
also disagreed with this decision.  This case was previously 
before the Board in June 2006 and again in May 2008, and was 
remanded on each occasion to ensure due process.  The case is 
again before the Board for appellate consideration.  

The Board notes that evidence received since the January 1981 
Board decision and considered in the May 1996 decision 
includes service treatment records that reference back pain, 
but make no mention concerning the neck.  Pursuant to 
38 C.F.R. § 3.156(c) (2008) a decision on the merits is 
warranted for the back claim as relevant service department 
records were received.  Thus, the issue has been revised 
accordingly.

The issue of entitlement to service connection for a back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  By decision dated in January 1981, the Board denied 
service connection for a neck disability.  

2.  The evidence added to the record since the January 1981 
Board decision is cumulative of the evidence previously 
considered, does not contribute to a more complete picture of 
the Veteran's claim, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim for service connection for a neck disability.


CONCLUSIONS OF LAW

1.  The Board's decision of January 1981, which denied 
service connection for a neck disability, is final.  38 
U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2008).

2.  The evidence received since the January 1981 Board 
decision is not new and material to reopen the Veteran's 
claim for service connection for a neck disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a March 2009 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the Veteran that new and material evidence was 
needed to reopen the claim for service connection for 
residuals of neck injury, and provided notice to the 
appellant regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The letter also advised the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The case was 
thereafter readjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and 
statements from two individuals who served with the Veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material 

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Here, the Veteran's claim was filed prior to 
the revision in the regulation.  

Newly received evidence may be sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

As noted in the Introduction, a May 1996 rating decision 
reopened the claim for service connection for a neck 
disability and denied the claim on the merits.  The Veteran 
submitted correspondence during the appeal period which can 
reasonable be construed as a notice of disagreement with the 
decision.  Thus, the last final denial of a claim for service 
connection for a neck disability is the Board's January 1981 
decision.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since that 
determination.  However, the prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The Board originally denied the Veteran's claim for service 
connection for a neck disability in January 1981 on the basis 
that the condition was initially demonstrated years following 
service.  The May 1996 rating decision determination found 
that new and material evidence had been received, but again 
denied the claim.  Despite the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The evidence of record at the time of the 1981 Board 
determination included the service treatment records, private 
and VA treatment records, examination reports, statements 
from fellow servicemen, and hearing testimony.

The service treatment records reveal no complaints concerning 
his neck.  His separation examination in August 1954 revealed 
no neck complaints or abnormalities.  The service treatment 
records for the Veteran's second period of service are 
negative for complaints or findings pertaining to the neck.  
A reserve examination from 1956 noted that he had a scar on 
his forehead from an automobile accident at that age of 2 
which required hospitalization and plastic surgery.  A 
September 1958 report of medical history shows no bone or 
joint deformity was mentioned.  

The Veteran was hospitalized in a private facility from 
December 1961 to April 1962 for multiple injuries sustained 
in a motor vehicle accident.  There was no indication of any 
neck problems.  It was reported that he had been well since 
his discharge from service.

The Veteran was admitted to a VA hospital in October 1970, 
about 2 1/2 months following a car accident.  No pertinent 
findings were noted.  

When hospitalized by the VA for unrelated complaints from 
October to November 1975, the diagnoses included cervical 
spondylosis.  

On VA orthopedic examination in April 1976, the Veteran 
complained of pain in the neck.  He stated he injured his 
neck in service.  He related he was taken to the dispensary, 
and was treated with heat.  He also claimed he had pain in 
the right neck shooting to the right ear on turning his head 
since 1954.  He maintained that he used heat treatment about 
three to four times a year.  X-rays of the cervical spine 
revealed evidence of disc space narrowing at C5-6 and C6-7.  
Hypertrophic changes were noted at these levels. 

On VA neuropsychiatric examination in April 1976, the Veteran 
asserted he was being treated by a private medical provider 
for arthritis of the neck, which had caused him to have 
weakness and numbness of the right arm and leg.  He said that 
he had sustained multiple fractures of the right leg and left 
arm in an automobile accident in 1971, and that he had 
shortening of the leg.  He added that he had developed 
arthritis of the cervical spine.  The diagnoses included 
right brachial plexus radiculopathy, secondary to cervical 
disc and arthritis.

In a statement received in August 1976, a private physician 
related that he had first treated the Veteran in August 1975.  
The diagnosis was degenerative arthritis of the cervical 
spine.

The Veteran was examined by another private physician in 
April 1978.  The diagnoses include degenerative 
osteoarthritis of the neck and degenerative disc disease of 
the cervical spine.  The Veteran annotated comments to the 
examination report.  He stated that he had originally injured 
his cervical spine in a football game during basic training.  

Statements dated in May 1979 were received from H.C.C. and 
R.E.P.  Each related that he had served with the Veteran.  
They stated that the Veteran had been injured in boot camp 
while playing football.  They said he was advised to seek 
treatment in sick bay and that he was given heat.  H.C.C. 
added that he recalled visiting the Veteran and that he had 
to sit on a bunk next to his because he had to rest his neck.  
R.E.P. also asserted that he had witnessed the Veteran's 
injury and helped him get to sick bay.

Also of record at the time of the 1981 Board decision was a 
transcript of a hearing at the RO in August 1979.

The evidence added to the record since the January 1981 
determination includes some additional service treatment 
records, a copy of one page of the private physician's April 
1978 examination, and VA medical records.  The VA medical 
records reflect treatment from 1992.  In September 1993, the 
Veteran complained of neck pain.  The additional service 
treatment records reflect hospitalization for an unrelated 
condition and make no reference of any neck pain or injury.  
Indeed, they show he reported having no pain or stiffness in 
the neck.

Upon review, the Board finds that there evidence added to the 
record since the Board 1981 denial fails to demonstrate that 
the Veteran's neck disability had its onset in service, or 
that arthritis was present within one year following his 
separation from service.  The Board finds that the additional 
evidence, considered in conjunction with the record as a 
whole, is merely cumulative and does not relate to the basis 
for the prior final denial.  

Significantly, there is no medical evidence establishing that 
his neck disability is related to service.  His argument that 
he was injured in basic training has remained the same as at 
the time of the January 1981 determination.  The medical 
records showing neck disability reflect treatment many years 
after service, and do not address the etiology of the 
conditions.  As such, the deficiency noted as the basis for 
the prior final denial remains unestablished.  There is no 
new evidence suggesting that any neck disability was present 
in service, or that arthritis was documented within one year 
of separation from service.  The additional evidence is 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board concludes, therefore, that the evidence 
is not new and material, and the claim for service connection 
for a neck condition is not reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a neck disability, 
the appeal is denied.


REMAND

To reopen his claim in 1996, the Veteran submitted additional 
service treatment records, which disclose that the Veteran 
was hospitalized in February 1952 for unrelated complaints.  
An X-ray study of the lumbar spine revealed no evidence of a 
significant abnormality.  There was evidence of a Schmorl's 
node of the body of T10 and suggestive of old epiphysitis.  
The examination was otherwise negative.  He was hospitalized 
in March 1952 for hematuria.  Later during the 
hospitalization, he reported a back ache.  The spine was 
normal on the separation examination in August 1954.  The 
service treatment records for the Veteran's second period of 
service are negative for complaints or findings pertaining to 
the back or neck.  A September 1958 report of medical history 
shows no bone or joint deformity was mentioned.  

Following service, the Veteran was hospitalized in a private 
facility from December 1961 to April 1962 for multiple 
injuries sustained in a motor vehicle accident.  There was no 
indication of any back problems.  It was reported that he had 
been well since his discharge from service.  The Veteran was 
admitted to a VA hospital in October 1970, about 2 1/2 months 
following a car accident.  On examination, the back was 
normal.  

On VA orthopedic examination in April 1976, the Veteran 
complained of pain in the back.  X-rays of the lumbosacral 
spine revealed no abnormality.  The Veteran was examined by a 
private physician in April 1978.  The diagnoses include 
osteoarthritis of the lumbosacral spine.  

In light of the complaints of back ache in service and x-ray 
noting Schmorl's node at that time, the Board finds that a VA 
examination is needed to determine whether the Veteran's 
current back disability is related to his military service.  

Accordingly, this issue is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
spine examination to determine whether 
any current back disability is related to 
service.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide a 
diagnosis for any back disability 
identified.  Thereafter, he/she should 
provide an opinion as to whether any 
identified back disability is more 
likely, less likely, or at least as 
likely as not (50 percent probability) 
related to his active military service.  
In rendering the opinion, the examiner 
should comment on the 1952 x-ray showing 
a Schmorl's node, the negative post 
service x-rays, and the post service 
motor vehicle accidents.  A rationale for 
the opinions should be provided. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


